Citation Nr: 0909218	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 through 
December 1978.  His active duty included service on board the 
U.S.S. Tulare in the period from 1962 through 1964.  In 
October 1964, the Veteran was authorized to wear the Armed 
Forces Expeditionary Medal by virtue of his service on board 
the U.S.S. Tulare during the period of August through 
September of 1964, in the Vietnam area of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In April 2005, the Veteran and his spouse 
appeared at a Travel Board hearing held in Las Vegas, Nevada.

In its October 2005 decision and remand, the Board determined 
that the Veteran had submitted new and material evidence 
sufficient to reopen his previously denied and final claim of 
entitlement to service connection for a peripheral 
neuropathy.  The substantive claim was remanded to the RO for 
further development, including obtaining additional private 
treatment records, a determination from the RO as to whether 
the Veteran met requirements for presumption of exposure to 
herbicides while serving on board the U.S.S. Tulare from 
August 8, 1964 through September 25, 1964, and the scheduling 
of a VA neurological examination to assess the nature and 
etiology of the Veteran's disorder.  Subsequently, this 
matter, and all other matters involving claims for service 
connection based upon exposure to herbicides, was temporarily 
stayed pursuant to Chairman's Memorandum No. 01-06-24 
(September 21, 2006), pending the final disposition of Haas 
v. Nicholson, 20 Vet. App. 257 (2006).

The Board is satisfied that the RO has performed the action 
directed by the Board's October 2005 remand.  In January 
2009, the temporary stay was lifted and this matter has been 
returned to the Board for adjudication.



FINDING OF FACT

There is competent medical evidence that the Veteran's 
peripheral neuropathy was first manifest in service.


CONCLUSION OF LAW

The Veteran's peripheral neuropathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic diseases of 
the nervous system such as peripheral neuropathy, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including acute and subacute 
peripheral neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii).

II.  Analysis

The Veteran's service treatment records reflect that in July 
1978, the Veteran sought in-service medical treatment while 
stationed in Naples, Italy.  Medical complaints consisted of 
reported sharp migratory pains in his right knee which had 
persisted for five weeks, sharp right shoulder pain, and the 
sensation that his right hand and arm were falling asleep.  
The Veteran reported similar complaints on the date of his 
retirement examination in October 1978.  The report of 
medical history for the Veteran's retirement examination in 
October 1978 contains notations of the Veteran's reported 
symptoms of swollen or painful joints, cramps in his legs, 
and foot trouble.  The records for both occasions do not 
indicate any specific diagnosis or impression.  

Post-service records from Brooke Army Medical Center reflect 
that the Veteran was treated in September 1981 for complaints 
of a 4 to 5 year history of tingling and numbness in the 
hands.  He also reported shoulder pain, asymmetrical sweating 
patterns, weakness, and headaches. A nerve conduction study 
was performed which indicated a diagnosis of a peripheral 
neuropathy.

The Veteran was followed at Brooke Army Medical Center for 
similar complaints in October 1984.  At that time, the 
Veteran reported that he had been well until 1976, when he 
developed bilateral intermittent paresthesias in his hands.  
According to the Veteran, his symptoms progressed in severity 
but was not disabling until 1978, when he experienced 
shoulder pains.  The Veteran further related that his 
symptoms continued to progress following his discharge from 
service and that he developed right hand and work weakness 
and muscular atrophy after his discharge from service.  At 
that time, the Veteran was diagnosed with an idiopathic 
neuropathy.

In October 2003, the Veteran was evaluated by Dr. Louis 
Lamancusa at the Mike O'Callaghan Federal Hospital at Nellis 
Air Force Base, Nevada.  In his treatment record, Dr. 
Lamancusa notes the symptoms reported by the Veteran at his 
October 1978 retirement examination (in his report, Dr. 
Lamancusa erroneously stated 1977 as the year of the 
Veteran's retirement examination).  On examination, 
Dr. Lamancusa noted a slight tremor in the Veteran's hands 
and weakness of dorsiflexion of both feet.  The Veteran also 
demonstrated weakness of grip in the hands:  40 pounds in the 
right hand and 60 pounds in the left hand.  Based upon the 
examination, Dr. Lamancusa confirmed the diagnosis of 
peripheral neuropathy and found that the Veteran's symptoms 
began as early as 1977.

In December 2005, the Veteran underwent a VA neurological 
examination.  At that time, the Veteran reported symptoms of 
numbness, weakness, and atrophy of the hands and feet; pain 
in both shoulders; and pain in both hips.  A motor function 
examination revealed that the Veteran had high arches 
bilaterally.  The Veteran reported that he had high arches 
his entire life.  Atrophy of the intrinsic hand muscles was 
also noted.  Ankle reflexes were absent bilaterally and 
weakness of the hands and feet was noted.  A sensory 
examination revealed diminished pinprick sensation of the 
hands and feet.  A nerve conduction study, also performed at 
that time, revealed decreased insertional resting and 
exertional potentials.  Based upon the examination, the 
examiner found clinical and electrodiagnostic evidence 
consistent with a severe peripheral neuropathy that affected 
the upper and lower extremities.  The examiner concluded that 
the Veteran's neuropathy was less likely than not an acute or 
subacute peripheral neuropathy that became manifest within 
one year after he was exposed to an herbicidal agent.  He 
continued that it was more likely than not that the Veteran's 
neuropathy was not service-related.  As bases for his 
conclusions, the examiner observed, "the presence of the 
high arches and the fact the peripheral neuropathy apparently 
did no (sic) manifest itself until around 1977 which is more 
than one year after he had been discharged following 
prolonged time in the service indicates that the peripheral 
neuropathy is more likely Charcot-Marie-Tooth disease, an 
inherited sensory motor peripheral neuropathy" (emphasis 
added).

In this case, the Veteran demonstrated symptoms which 
included sharp migratory pains in his right knee, sharp right 
shoulder pain, and a sensation that his right hand and arm 
were falling asleep during service in October 1978.  Post-
service treatment records demonstrate that the Veteran was 
initially diagnosed with a peripheral neuropathy in 1981.  In 
October 2003, Dr. Lamancusa confirmed the Veteran's diagnosis 
of a peripheral neuropathy, and based upon the Veteran's in-
service and post-service medical history, opined that the 
onset of the Veteran's symptoms in relation to the peripheral 
neuropathy occurred in 1977, which was the date of the in-
service symptoms reported by Dr. Lamancusa.  The VA 
examiner's December 2005 report reflects the examiner's 
opinion that the Veteran's peripheral neuropathy is likely of 
hereditary origin and not related to service.  This opinion, 
however, acknowledges that the onset of the Veteran's 
symptoms occurred in 1977 - again, the date reported by Dr. 
Lamancusa and noted as such by the examiner -- and is based 
upon the examiner's erroneous understanding that this was 
"more than one year after [the Veteran] had been 
discharged."

Accordingly, the Board finds that it is more likely than not 
that the Veteran's peripheral neuropathy was first manifest 
in service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


